887 F.2d 265
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Louise K. NOLLEY, Petitioner-Appellant,v.Mr. KANE, Warden, F.C.I., Lexington;  U.S. ParoleCommission, Respondents-Appellees.
No. 89-6200.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1989.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that on August 31, 1989, the magistrate entered a report and recommendation recommending that the 28 U.S.C. Sec. 2241 habeas corpus petition be denied.  Appellant appealed on September 19, 1989, from the August 31 report and recommendation.


3
This court lacks jurisdiction in this appeal.  An order of a magistrate is not appealable unless the magistrate is given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly, 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam);  Trufant v. Autocon, Inc., 729 F.2d 308, 309 (5th Cir.1984) (per curiam).  The magistrate in the instant case was not given plenary jurisdiction.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.